Citation Nr: 0005725	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran had active military service from January 1942 to 
September 1945.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence to reopen a claim for service connection 
for the cause of the veteran's death had not been submitted.  

In August 1998, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  

In March 1999, the Board found that new and material had been 
submitted, reopened the claim, and remanded the case for a VA 
medical opinion.  The case is now back for appellate review.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1978.

2.  The immediate causes of his death were determined to be 
chronic thrombophlebitis and pulmonary embolus; other 
significant conditions contributing to death, but not related 
to the immediate cases, included obesity bypass surgery.

3.  At the time of the veteran's death, service connection 
was established for varicose veins of the right leg, 
evaluated as 40 percent disabling
4.  The medical evidence does not establish that chronic 
thrombophlebitis or pulmonary emboli were incurred during 
service or manifested within one year thereafter; that any 
gastric disorder was related to service; or that service-
connected varicose veins of the right leg caused or 
aggravated any thrombophlebitis or pulmonary emboli..

5.  The medical evidence does not establish that service-
connected varicose veins of the right leg caused, or 
contributed substantially or materially to cause, the 
veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that varicose 
veins of the right lower leg were noted in April 1943.  
Varicose veins of the right leg were also shown on separation 
examination in September 1945.  

Postservice evidence of record includes VA medical records, 
which show that the veteran underwent multiple abdominal 
surgeries, including colostomy, ileostomy and cholecystectomy 
from 1967 to 1969.  He was found to have Pickwickian 
syndrome.  Upon hospitalization in 1970, he was referred to 
the psychiatric clinic due to heavy drinking.  During 
hospitalizations in 1971 and 1972 and on VA examination in 
1973, varicose veins were noted bilaterally, as well as 
chronic alcoholism/ethanol excess.  

In October 1973, the veteran was hospitalized at the 
Philadelphia VA Medical Center (VAMC) for drainage of a left 
leg hematoma, after dropping a garage door on his left leg.  
Examination of the extremities at that time revealed varices 
of the right leg saphenous system which were thrombosed.  
There were also varicosities of the left leg short saphenous 
system.

Also associated with the claims folder are VA outpatient 
treatment records of the veteran dated from 1974 to 1975.  
These records showed that he sought treatment for swelling of 
both legs in December 1974.  An undated note from the 
orthopedic clinic showed varicose veins.

On VA examination in January 1975, the veteran gave a history 
of thrombophlebitis in the right leg a few years ago which 
lasted five days.  The examiner diagnosed tortuous, gross, 
palpable varicosities with saccular varicosities in both 
saphenous systems of the right leg.  On the left, the 
diagnosis was milder tortuous varicosities.  There was also 
venous incompetency of the superficial systems. 

VA treatment records of the veteran dated from 1977 to 1978 
show treatment primarily for obesity and hypertension.  
Venous varices of the right leg with 1+ edema of the right 
ankle were noted in May 1977.  In February 1978, the veteran 
stated that he was a compulsive drinker.  Bilateral lower 
extremity varicosities were observed in January and March 
1978.  The veteran reported in April 1978 that he drank 1/4 
to 1/3 gallon of wine each night.  He was seen for a check up 
for high blood pressure and weight control on May 17, 1978.  
The examiner indicated that he was doing poorly with weight 
reduction, but his blood pressure was under good control.  
There were no complaints or findings pertaining to the lower 
extremities.

The veteran died on June [redacted], 1978.  A report from the 
Peninsula General Hospital Medical Center showed that he was 
dead on arrival at the hospital. 

A June [redacted], 1978, investigation report from Earl L. Royer, 
M.D., a deputy medical examiner of the Office of the Chief 
Medical Examiner, noted that according to the veteran's wife 
he had been in failing health for years.  He was followed by 
the VA hospital once a month for various problems and was an 
alcoholic.  On the day of his death, the veteran was 
discovered lying on the floor of his car by his friends.  
When they checked on him two hours later, he had apparently 
ceased to breath, and an ambulance was called.  He was dead 
on arrival at the Pensacola General Hospital Medical Center.  
Blood alcohol level was .34%.  Cause of death was determined 
to be acute alcoholism.

The original death certificate, prepared by Dr. Royer in June 
1978, listed the cause of the veteran's death as acute 
alcoholism.  No autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for 
varicose veins of the right leg, evaluated as 40 percent 
disabling.

The appellant originally claimed entitlement to service 
connection for the cause of the veteran's death in 1978.  She 
stated that the veteran was not a heavy drinker and that he 
died from poor circulation caused by his service-connected 
varicose veins. 

The appellant wrote to Dr. Royer in October 1981 and 
requested that the veteran's death certificate be revised, as 
acute alcoholism could not have been the cause of his death.  
She stated that VA obtained the veteran's blood test report 
and found that it was under the lethal percentage range.  She 
further stated that the veteran had a severe problem with his 
right leg and was treated at the VAMC in Philadelphia, 
Pennsylvania, for thrombophlebitis on May 17, 1978.  She 
indicated that VA doctors felt that the veteran's death was 
caused by a blood clot in the right leg, and that all of his 
medical records from the 10-year period prior to his death 
were thoroughly examined and showed no alcohol in his blood.  
The appellant further stated that VA would provide her 
benefits only if the death certificate was rectified.

Dr. Royer thereafter referred the veteran's case to Russell 
S. Fisher, M.D., the Chief Medical Examiner, for review.  In 
a November 1981 letter to Dr. Royer, Dr. Fisher indicated he 
would have handled the veteran's case similarly since while a 
blood alcohol level of .34% was not a fatal level, the 
veteran had been sitting in the back seat of his car for 
quite some time and it was no doubt much higher.  However, as 
pulmonary embolus or some other cause of death could not be 
ruled out, Dr. Fisher had no serious objection to changing 
the death certificate to read "chronic thrombophlebitis 
complicating bypass surgery for obesity - natural causes."

Dr. Royer wrote to the appellant in November 1981 and stated 
that although Dr. Fisher agreed with his assessment in the 
case, he felt that there was no real problem in changing the 
death certificate to eliminate alcohol.  The veteran's death 
certificate was revised by Dr. Royer in November 1981 to 
reflect that the immediate cause of death was chronic 
thrombophlebitis, with "[o]besity bypass surgery" being a 
significant condition contributing to death but not related 
to the terminal disease or condition. 

The evidence also includes a September 1997 letter from 
Nicholas C. Cavarocchi, M.D.  Dr. Cavarocchi reviewed the 
veteran's death certificate, letters from his wife to VA, a 
letter from Dr. Royer, and a summary of evidence and judicial 
actions.  He also interviewed the appellant and her daughter 
about events leading up to the veteran's death.  In his 
letter, Dr. Cavarocchi suggested that the veteran died from a 
pulmonary embolus, a complication of thrombophlebitis, and 
cited statistics concerning the frequency of occurrence of 
pulmonary embolus at death.  He noted that prior to his 
death, the veteran was treated on May 17, 1978, for an 
episode of thrombophlebitis of the right leg.  Significant 
risk factors for pulmonary embolus were noted to include a 
history of severe ilio-femoral thrombophlebitis, which Dr. 
Cavarocchi appeared to relate to the veteran's service-
connected varicose vein disability.  Additional risk factors 
possessed by the veteran included obesity, age, and extensive 
post-operative procedures for his gastric stapling procedure.  
Dr. Cavarocchi opined that the veteran's (who had numerous 
significant risk factors, including a history of severe ilio-
femoral thrombophlebitis) cause of death is "directly 
related to his previous disability which was varicose 
vein/phlebitis for which he was originally disabled."  A 
copy of Dr. Cavarocchi's extensive curriculum vitae, showing 
that he had expertise in cardiothoracic surgery, was attached 
to this letter.

In an August 1998 letter, Annamarie Young, D.O. cited various 
medical texts and appeared to generally relate varicose veins 
to thrombophlebitis and pulmonary embolus. 

The appellant and her daughter offered several lay statements 
in support of her appeal, including in written documents, at 
a hearing at the RO in December 1983, and at a hearing before 
the Board in August 1998.  The appellant indicated that she 
had been a nurse.  She and her daughter asserted that the 
veteran's service-connected varicose vein condition caused or 
substantially contributed to his death.  He was reportedly 
treated for thrombophlebitis at the VAMC on May 17, 1978.   
The appellant stated that the veteran was not an alcoholic 
and that there had been a mix-up with his death certificate.  
She further reported that the funeral director said that his 
death was caused by a blood clot.  A friend of the veteran's 
testified in 1983 that the veteran did not have a problem 
with alcohol.  

The case was remanded by the Board in March 1999 for review 
by a specialist in cardiology.  The Chief of Cardiology at 
the Philadelphia VAMC, who was also a professor at the 
University of Pennsylvania and President of the American 
Heart Association in Pennsylvania, reviewed the entire claims 
file and multiple medical texts and provided a medical 
opinion in May 1999 with an addendum in August 1999.  He 
recounted the veteran's history in detail, indicating that 
Dr. Cavarocchi's opinion that the veteran probably died of 
pulmonary embolus was based upon his acceptance of the 
information in the death certificate that the veteran 
suffered from chronic thrombophlebitis and had an episode of 
thrombophlebitis one month prior to his death.  He noted that 
the medical examiner changed the veteran's death certificate 
three years after his death to attribute death to 
thrombophlebitis based upon information provided by the 
appellant.  He further noted that there was no mention of leg 
tenderness, venous cords, or other evidence of venous 
thrombosis or thrombophlebitis in VA clinical notes dated on 
May 17, 1978.  The only evidence of superficial 
thrombophlebitis was in 1973, five years prior to the 
veteran's death.  He stated that there was no evidence that 
the veteran suffered from deep vein thrombophlebitis at any 
time, much less during several months prior to his death.  He 
provided clarifying statistics concerning the occurrence of 
pulmonary embolism upon death.  In conclusion, he opined:

Since varicose veins can be a risk factor for 
deep vein thrombosis and deep vein thrombosis 
can cause pulmonary emboli, it remains a 
possibility that the varicose veins are related 
to [the veteran's] cause of death.  However, in 
the absence of documentation of deep vein 
thrombosis despite ample evidence of regular 
medical care and in the absence of autopsy 
evidence or other clinical evidence supporting 
pulmonary emboli, the possibility that varicose 
veins contributed to [the veteran's] cause of 
death is a speculative possibility that is no 
more likely than other possible causes of death.  
Specifically, it is my opinion that it is not at 
least as likely as not that the veteran's 
service connected varicose vein disability 
caused his death or contributed substantially or 
materially to cause his death.  Furthermore, I 
conclude that it is not at least as likely as 
not that the veteran's service connected 
varicose vein disability aided or lent 
assistance to the production of his death.

II.  Legal analysis

Based upon the foregoing facts, the Board finds that the 
appellant's claim is well grounded, in that she has presented 
a plausible claim.  38 U.S.C.A. § 5107(a); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (truthfulness of evidence 
is presumed for purposes of determining if claim is well 
grounded); King v. Brown, 5 Vet. App. 19, 21 (1993).  Upon a 
review of the records, it is also the opinion of the Board 
that all of the evidence necessary for adjudication of her 
claim has been obtained, and that the duty to assist her, as 
mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  A service-connected disability 
is the principal cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a)(b)(d).  Establishing direct service connection 
for a disability which was not clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection 
for cardiovascular disease may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The appellant does not allege, nor does the evidence of 
record establish, that thrombophlebitis, pulmonary emboli, or 
any gastric condition was incurred during service.  There is 
no competent medical evidence showing that chronic 
thrombophlebitis, pulmonary emboli, or a gastric condition 
developed during service or that thrombophlebitis or 
pulmonary emboli developed to a compensable degree within one 
year after separation from active service.  See 38 U.S.C.A. 
§§ 1101(3), 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  The first 
evidence of record showing the presence of gastric problems 
and superficial thrombophlebitis was in 1967 and 1973, 
respectively, many years after the veteran's separation from 
service.  Pulmonary embolus, if present, was not manifested 
until the time of the veteran's death in 1978.  Moreover, the 
record lacks evidence of a nexus, or link, between these 
conditions and the veteran's active service.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating superficial 
thrombophlebitis, pulmonary emboli, or a gastric condition to 
any event in active service or to any post-service continuity 
of symptomatology.

Rather, in this case the appellant argues that the veteran's 
service-connected varicose veins led to chronic 
thrombophlebitis and pulmonary embolus, which caused his 
death.  The record includes some medical evidence that is 
favorable to the appellant's claim and some that is not 
favorable, and the Board must assess the probative weight of 
this evidence in rendering a decision.  To this end, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim includes the 
September 1997 opinion from Dr. Cavarocchi and the August 
1998 opinion from Dr. Young.  Among the evidence not 
favorable to the appellant's claim is the May/August 1999 VA 
doctor's medical opinion. 

The Board finds as fact that the veteran was service 
connected for varicose veins of the right leg.  Concerning 
the matter of whether his service-connected varicose veins of 
the right leg directly caused or contributed to his death, 
the Board further finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death because the medical evidence 
that rules out a connection between the service-connected 
varicose veins of the right leg and the veteran's death is 
more persuasive and of greater weight than the medical 
evidence that favors such a connection.  

The Board finds the greater probative weight must be given to 
the opinion of the May/August 1999 VA doctor because he 
reviewed and provided a detailed account of the veteran's 
medical history as evidenced in the treatment records, and 
based his opinion upon that history.  He also provided a 
detailed rationale for his opinion that it was not at least 
as likely as not that the veteran's service-connected 
varicose veins caused his death or contributed substantially 
or materially to cause his death or aided or lent assistance 
to the production of his death. 

The opinion from Dr. Young is general in nature and is not 
sufficient to rebut the VA doctor's opinion, which was based 
upon the particular facts of this case and on a review of 
this veteran's medical records.  There is no indication that 
Dr. Young reviewed the claims file, and she made no mention 
of the facts of this veteran's case and rendered no medical 
opinion concerning this case. 

Further, the opinion of Dr. Cavarocchi has limited value.  It 
appears to be premised on two assumptions.  First, that the 
veteran died from chronic thrombophlebitis, and second, that 
he had an episode of thrombophlebitis of the right leg on May 
17, 1978.  Neither assumption is supported by the record.  
Relevant judicial precedent provides that the Board is not 
bound by such an opinion in certain situations.  

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

In an October 1981 letter, the appellant told Dr. Royer 
(which was apparently relayed to Dr. Fisher) that the veteran 
had an episode of thrombophlebitis of the right leg on May 
17, 1978; that VA doctors felt that the veteran's death was 
caused by a blood clot in the right leg; and that all of his 
medical records from the 10-year period prior to his death 
were thoroughly examined and showed no alcohol in his blood.  
Based upon this evidence, Drs. Royer and Fisher agreed to 
revise the veteran's death certificate to list chronic 
thrombophlebitis as the cause of death.  It does not appear 
this revision was made with reference to the veteran's 
medical records.  This revision was predicated on the 
appellant's reported history of events, which the Board has 
found to lack credibility.  The contemporaneous evidence of 
record does not support the history reported by the appellant 
of an episode of thrombophlebitis of the veteran's right leg 
on May 17, 1978.  Nowhere in the veteran's May 17, 1978, 
treatment note are there complaints or findings of 
thrombophlebitis.  There are also no opinions of record by 
any VA examiner to the effect that  the veteran's death was 
caused by a blood clot in his leg.  The record is replete, 
however, with evidence of alcohol abuse.

Likewise, the appellant apparently reported to Dr. Cavarocchi 
that the veteran had an episode of thrombophlebitis of the 
right leg on May 17, 1978, less than one month prior to his 
death.  As a result, Dr. Cavarocchi related the veteran's 
service-connected varicose veins to thrombophlebitis and 
ultimately to pulmonary embolus.  It is unclear as to whether 
or not Dr. Cavarocchi reviewed the veteran's May 17, 1978, 
treatment note.  He did not list the note as evidence 
reviewed in rendering his opinion, but he reported that the 
veteran's treatment consisted of no anticoagulants and 
outpatient management.  Regardless, whether based upon 
history provided by the appellant or upon the actual 
treatment note, his statement that the veteran had an episode 
of thrombophlebitis of the right leg on May 17, 1978, is not 
supported by the medical records, as discussed above.  The 
medical evidence of record reflects only one diagnosis of 
thrombophlebitis of the right leg in October 1973, 
approximately five years prior to the veteran's death.  This 
appears to have been an acute and transitory condition, as 
there was no medical evidence of recurrence prior to the 
veteran's death in 1978, as indicated by the VA doctor in 
1999.  Moreover, even if a diagnosis of chronic 
thrombophlebitis was supported by the medical evidence and 
the veteran did in fact die from pulmonary embolus, Dr. 
Cavarocchi concluded that thrombophlebitis was only one of 
several significant risk factors for pulmonary embolus in the 
veteran's case, which also included obesity, age and 
extensive surgeries. 

Thus, the Board assigns little probative weight to the 
opinion of Dr. Cavarocchi and to the cause of death listed on 
the veteran's revised death certificate by Drs. Royer and 
Fisher because these opinions/conclusions were based, at 
least in part, upon the premise that the veteran suffered an 
episode of thrombophlebitis of the right leg on May 17, 1978, 
the occurrence of  which the Board has found not believable 
based on other evidence of record.  See Hickson v. West, 12 
Vet. App. 247 (1999) (holding that, in deciding a case on 
what was tantamount to an adjudication on the merits, the 
Board did not err in discounting the probity of a doctor's 
statement as to nexus because of the fact[] that it linked 
the appellant's back pain to an unspecified trauma and that 
it was not supported by clinical medical records.); see also 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that 
"[a medical] opinion based upon an inaccurate factual 
premise has no probative value.").  The opinions of Dr. 
Cavarocchi, Royer and Fisher were based entirely on a factual 
premise provided by the appellant and unsupported by clinical 
medical evidence.  Inasmuch as the opinions of Drs. 
Cavarocchi, Royer, and Fisher lack probative value, there is 
no competent evidence of record relating the veteran's death 
to his only service-connected disability, varicose veins.

The Board has also considered the appellant's statement that 
the funeral director told her that the veteran died from a 
blood clot.  However, "hearsay medical evidence" is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In addition, there is no evidence suggesting 
the funeral director has the required medical expertise to 
ascribe the veteran's death to a blood clot.  Similarly, the 
appellant's daughter's contentions concerning the cause of 
the veteran's death are not competent.  There is no 
indication that she possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, the Board is cognizant of the appellant's statements 
that the veteran's service-connected varicose veins caused or 
contributed to his death.  At her personal hearing in 
December 1983, she stated that she had been a nurse; however, 
there is no evidence of record documenting her medical 
credentials.  She also has an obvious self-interest in this 
claim.  Regardless, given their respective medical expertise, 
the Board assigns less probative weight to her statements 
than to the opinions of the VA physician in May and August 
1999.  The VA doctor is a specialist in cardiology, and thus 
is eminently more qualified to opine regarding the cause of 
the veteran's death.  His opinion is based on review of the 
entire claims file with detailed rationale, and is found to 
be persuasive when considered with the rest of the evidence 
of record.  

For these reasons, the Board concludes that the evidence 
against the appellant's claim is more probative and finds as 
fact that the service-connected varicose veins of the right 
leg did not cause or contribute to cause the veteran's death.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

